Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 11 recites “wherein the near end of the virtual image display region is positioned at eight meters front” and is amended to recite “wherein the near end of the virtual image display region is positioned at eight meters in front”.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Watanabe (Japanese Pub. No. JP 2016-064759 A) discloses a head-up display device (Watanabe, head-up display device (HUD), Figure 1) for allowing a viewer on a vehicle to visually recognize a virtual image in a virtual image display region (Watanabe, virtual image 8, Figure 1), the head-up display device comprising:
a display unit (Watanabe, HUD 1, Figure 2) including a display surface emitting display light that is a source of the virtual image (Watanabe, the HUD 1 basically includes a projector 4, a screen 5, a reflection mirror 10, a mirror (concave mirror) 11, a Fresnel lens 12, a control circuit section 13, and a CAN (controller area network) interface 14. Figure 2, ¶ [0017]); and
a relay optical system (Watanabe, reflection mirror 10 and concave mirror 11, Figure 2) configured to relay the display light emitted by the display surface toward a projected unit (Watanabe, In step S 11, the CPU 31 changes the position at which the image is projected on the screen 5, thereby moving the position where the virtual image 8 is generated downward from the ground. ¶ [0046]) to maintain and that at least a part of the virtual image display region to be below a road surface on which the vehicle travels. As shown in figure 14 of Watanabe, the virtual image 8 may be positioned below the road surface.
Watanabe does not expressly teach a relay optical system configured to relay the display light emitted by the display surface toward a projected unit to maintain and that at least a part of the virtual image display region to be below a road surface on which the vehicle travels.
Watanabe does not teach the displayed image maintained below the road surface as claimed. 
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-11, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 12, Watanabe (Japanese Pub. No. JP 2016-064759 A) discloses a head-up display device (Watanabe, head-up display device (HUD), Figure 1) for allowing a viewer on a vehicle to visually recognize a virtual image in a virtual image display region (Watanabe, virtual image 8, Figure 1), the head-up display device comprising:
a display unit (Watanabe, HUD 1, Figure 2) including a display surface emitting display light that is a source of the virtual image (Watanabe, the HUD 1 basically includes a projector 4, a screen 5, a reflection mirror 10, a mirror (concave mirror) 11, a Fresnel lens 12, a control circuit section 13, and a CAN (controller area network) interface 14. Figure 2, ¶ [0017]); and
a relay optical system (Watanabe, reflection mirror 10 and concave mirror 11, Figure 2) configured in such a manner that the display light emitted by the display surface is relayed toward a projected unit (Watanabe, In step S 11, the CPU 31 changes the position at which the image is projected on the screen 5, thereby moving the position where the virtual image 8 is generated downward from the ground. ¶ [0046]), and that at least a part of the virtual image display region is positioned below a road surface on which the vehicle travels, As shown in figure 14 of Watanabe, the virtual image 8 may be positioned below the road surface.
Watanabe does not expressly teach wherein the virtual image display region is configured to be in a curved shape in such a manner that an angle of a tangent line with respect to a front-rear direction of the vehicle broadly monotonously increase from a vicinity of the viewer toward a far side of the viewer.
For purposes of translation, U.S. Pub. No. 2019/0025580 by Nagano et al. will be cited for WIPO Pub. No. 2017/134865 A1 as the U.S. publication is the English version of the WIPO publication.
Additional prior art of Nagano (U.S. Pub. No. 2019/0025580) teaches a head-up display apparatus with the angle of the display region changing based on the distance and the geography of the road ahead (Nagano, as illustrated in FIG. 21(a), a navigation display 351 composed of a plurality of guide arrows indicating an advancing direction of the vehicle is displayed to be overlapped over the road in front of the windshield 3 inside an HUD display region 35 of a substantially center portion of the windshield 3 as the navigation display 351 is looked down from the driver. Note that, in the figure, the arrow serving as a display object is displayed by changing a size according to a distance from the vehicle 2, and in the present example, the advancing direction is turning left ahead of the vehicle. Figure 21A, ¶ [0141])(Nagano, as illustrated in FIGS. 23(a) and 23(b), when the vehicle 2 is running on a descending slope and around an end of the descending slope (see FIG. 23(b)), the road in front of the windshield 3 is upwardly out of the HUD display region 35, Figures 23A and 23B, ¶ [0143]). However, Nagano does not teach the curved shape of the image display region as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 13, this claim is allowable as it depend upon allowable independent claim 12.

As to independent claim 14, Watanabe (Japanese Pub. No. JP 2016-064759 A) discloses a head-up display device (Watanabe, head-up display device (HUD), Figure 1) for allowing a viewer on a vehicle to visually recognize a virtual image in a virtual image display region (Watanabe, virtual image 8, Figure 1), the head-up display device comprising:
a display unit (Watanabe, HUD 1, Figure 2) including a display surface emitting display light that is a source of the virtual image (Watanabe, the HUD 1 basically includes a projector 4, a screen 5, a reflection mirror 10, a mirror (concave mirror) 11, a Fresnel lens 12, a control circuit section 13, and a CAN (controller area network) interface 14. Figure 2, ¶ [0017]); and
a relay optical system (Watanabe, reflection mirror 10 and concave mirror 11, Figure 2) configured in such a manner that the display light emitted by the display surface is relayed toward a projected unit (Watanabe, In step S 11, the CPU 31 changes the position at which the image is projected on the screen 5, thereby moving the position where the virtual image 8 is generated downward from the ground. ¶ [0046]), and that at least a part of the virtual image display region is positioned below a road surface on which the vehicle travels, As shown in figure 14 of Watanabe, the virtual image 8 may be positioned below the road surface.
wherein the virtual image display region comprises i) a far end and ii) a near end positioned closer to the vehicle than the far end, As shown in figure 14 of Watanabe, the virtual image 8 has a far end of the image and a near end of the image.
Watanabe does not expressly teach wherein the near end of the virtual image display region is positioned at eight meters in front of the vehicle.
No other prior art was found which expressly teaches the near end of a virtual image, positioned under the road surface, and at eight meters in front of the vehicle as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691